Citation Nr: 0716665	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The appellant served in the Merchant Marines from April 1943 
to August 1945, with periods of oceangoing service during 
that time. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


REMAND

The appellant is seeking service connection for residuals of 
a back injury.  He claims that he injured his back during an 
enemy attack on the SS DAVID WILMOT in 1943 or 1944.  He 
contends that he has had back pain ever since this injury, 
and has visited his local doctor between 15 to 20 times for 
treatment over the past 50 years.

The RO requested the National Archives and Records 
Administration (NARA) to furnish the appellant's service 
medical records and any information documented in the SS 
DAVID WILMOT's ship log of injury or illness in reference to 
the appellant from December 1943 to July 1944.  NARA 
responded by attaching ship logs from the SS DAVID WILMOT 
from January 1945 to August 1945, which did not show the 
appellant as a crewmember.  Thereafter, the RO requested NARA 
to furnish the appellant's service medical records and any 
information documented in the SS ALBERT ROBINSON's ship log 
of injury or illness in reference to the appellant from 
December 1943 to July 1944.  Records from April 1945 to 
November 1945 indicated that the appellant was a member of 
the crew on this voyage.  The appellant's DD214 indicates 
that he served on the SS EXILONA from April 1943 to June 
1943.  Based upon its review of the appellant's claims 
folder, the Board finds that there is a further duty to 
assist the appellant with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

In support of his claim, the appellant submitted an x-ray 
examination of the spine, dated in April 2001, which revealed 
findings of lumbar subluxation.  On the bottom of this report 
is a statement indicating that the appellant's current back 
condition "is likely as not to be an old injury."  

In April 2002, the appellant notified the RO that he had 
received treatment for two to three years from Dr. St. John 
in Houston, Missouri, and that he had submitted a statement 
from him.

In June 2002, the RO sent a request to "Southwest Missouri 
Health Care St. Johns" seeking copies of the appellant's 
medical treatment records.  Although the request noted that a 
release for these records was included, a copy of the release 
is not in the claims folder.  

In June 2002, the RO received a response from an individual, 
presumably an employee of "Southwest Missouri Health Care 
St. Johns", noting that the appellant was not a patient at 
their clinic.  However, the response also requested that the 
RO furnish the appellant's social security number and date of 
birth for further verification.  In August 2002, the RO 
submitted the requested information.  Thereafter, the claims 
file does not reflect a response to the RO's second letter 
and does not note any further attempt by the RO to obtain the 
identified medical records.  

Under the circumstances of this case, the Board believes that 
another attempt should be made to obtain the appellant's 
treatment records from Dr. St. John in Houston, Missouri.  
The Board notes that it is unclear from the evidence of 
record as to what relationship, if any, exists between Dr. 
St. John and the "Southwest Missouri Health Care St. 
Johns."  However, the appellant has stated that he received 
treatment from Dr. St. John, that these records are not in 
the claims folder, and the RO's attempts to obtain these 
records appear incomplete.  Accordingly, the RO should 
clarify the physician and medical facility from which the 
appellant received treatment for his back disorder and, with 
the assistance of the appellant, attempt to obtain these 
records.

In a March 2004 letter, the appellant indicated that he has 
also received treatment "many times over the years" from a 
chiropractor.  As part of the VA's duty to assist the 
appellant in developing evidence in support of his claim, the 
RO should, with the assistance of the appellant, attempt to 
obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Accordingly, the case is remanded for the following action:

1.  The RO must request that the appellant 
identify all VA and non-VA medical 
providers who have treated him for his 
back disorder.  The RO must then, with the 
assistance of the appellant, obtain copies 
of the related medical records that are 
not already in the claims folder, to 
include treatment records from Dr. St. 
John and/or Southwest Missouri Health 
Care, as well as the records from the 
chiropractor noted in his March 2004 
letter.  The appellant must be informed as 
to the result of these efforts.  

2.  The appellant must also be asked to 
identify where he received any inservice 
medical treatment for his back injury, 
other than while he was onboard the SS 
DAVID WILMOT.  Additionally, the RO must 
again request NARA to furnish the 
appellant's service medical records and 
any information documented in the SS DAVID 
WILMOT's ship log of injury or illness in 
reference to the appellant from December 
1943 to July 1944, and from the SS EXILONA 
from April 1943 to June 1943.

2.  The RO must advise the appellant that 
he can submit alternative evidence to 
support his contention that service 
connection for a back disorder is 
warranted.  This evidence may take the 
following forms; however, the appellant 
may submit any other evidence he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits; employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the appellant may have 
been treated, especially soon after 
discharge; letters written during service; 
photographs taken during service; pharmacy 
prescription records and insurance 
examinations.

3.  The RO must then re-adjudicate the 
appellant's claim for service connection 
for a back disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 85 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



